Opinion issued August 18, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00681-CV
                           ———————————
                   IN RE DELORES MAXWELL, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION*

     On August 14, 2014, relator Delores Maxwell filed a petition for a writ of

mandamus. We deny relator’s petition for writ of mandamus. All outstanding

motions are dismissed as moot.


*
     The underlying case is Delores Maxwell v. Florence Manufacturing Company,
     Gibraltar Industries, Sugarberry Place Homeowner’s Association, Inc.,
     Sugarberry Place Phase II, LTD., in the 234th District Court of Harris County,
     Cause No. 2014-39289.
                                PER CURIAM

Panel consists of Justices Massengale, Brown and Huddle.




                                       2